              Case 18-16659-LMI            Doc 109   Filed 05/10/19      Page 1 of 48



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
In re:

 YURI LYUBARSKY and                                  Case No. 18-16659-LMI
 OLGA LYUBARSKY,                                     Chapter 7

        Debtors.
 ______________________________/


                                      NOTICE OF FILING

         Trustee, MARCIA T. DUNN, as Chapter 7 trustee of the above referenced bankruptcy

estate (the “Trustee”), by and through undersigned counsel, gives notice of filing the attached

Exhibits to Trustee’s Objection to Claim No. 2 Filed by Vertonix Limited [D.E. 98].

         Dated: May 10, 2019                   Respectfully submitted,

                                               DUNN LAW, P.A.
                                               Counsel for Plaintiff, Marcia T. Dunn,
                                               as Chapter 7 Trustee
                                               66 West Flagler Street, Suite 400
                                               Miami, Florida 33130
                                               Phone: (786) 433-3866
                                               Fax: (786) 260-0269
                                               joshua.kligler@dunnlawpa.com

                                               By: /s/ Joshua C. Kligler       d
                                                   Joshua C. Kligler, Esq.
                                                   Fla. Bar No. 69397


                                 CERTIFICATE OF SERVICE
    I HEREBY CERTIFY that on May 10, 2019, a true and correct copy of the foregoing was

served via CM/ECF electronic transmission to those parties who are currently on the list to receive

e-mail notice and service for this case.


                                               By:   /s/ Joshua C. Kligler     d
                                                       Joshua C. Kligler, Esq.
                                                       Fla. Bar No. 69397
              Case 18-16659-LMI Doc 109 Filed 05/10/19                     Page 2 of 48
                         03 MAY 2016 01:59 pm
                                                                                 EXHIBIT "A"
                                P. MARTIN

 VERTONIX LIMITED                                     COURT OF COMMON PLEAS
                                                      PHILADELPHIA COUNTY
                          Plaintiff(s)

        v.                                            February Term 2011

 LYUBARSKY, et al.                                    Docket No. 3388

                          Defendant(s)


                                                ORDER

       AND NOW, this _______ day of ______________________________, 20____, upon

consideration of Plaintiff’s Motion to Reassess Damages, it is hereby ORDERED and DECREED that:

       1.      The Prothonotary is to amend the judgment entered in this matter on February 24, 2011,

               for the Plaintiff and against Defendants, YURI LYUBARSKY and OLGA LYUBARSKY, to

               reflect that, as of May 3, 2016, the amount of the judgment is $276,402.71; and

       2.      Defendants are to pay interest at the legal rate of six (6) percent per annum, upon the

               amount of the judgment entered in this matter, from the date of this Order, and until it is

               paid in full.

                                                     BY THE COURT:




                                                                                                 , J.




                                                                                            Case ID: 110203388
                                                                                          Control No.: 16050538
              Case 18-16659-LMI          Doc 109       Filed 05/10/19       Page 3 of 48




VERTONIX LIMITED                                       COURT OF COMMON PLEAS
                                                       PHILADELPHIA COUNTY
                        Plaintiff(s)

        v.                                             February Term 2011

LYUBARSKY, et al.                                      Docket No. 3388

                        Defendant(s)


                                       ORDER FOR A HEARING

        AND NOW, this ________ day of __________________________________, 20_____, upon

consideration of Plaintiff’s Motion to Reassess Damages and any response thereto, it is hereby

ORDERED that a rule is issued to show cause why the relief requested by Plaintiff should not be granted.

        RULE RETURNABLE the ______ day of ______________________________, at _______, in

Court Room _______, City Hall, Philadelphia.

                                                       BY THE COURT:




                                                                                               J.




                                                   2
                                                                                           Case ID: 110203388
                                                                                         Control No.: 16050538
               Case 18-16659-LMI            Doc 109       Filed 05/10/19       Page 4 of 48




KALIKHMAN & RAYZ, LLC                                     ATTORNEY(S) FOR PLAINTIFF(S)
Eric Rayz, Esquire
Attorney ID No. 87976
1051 County Line Road, Suite “A”
Huntingdon Valley, PA 19006
Telephone: (215) 364-5030
Facsimile: (215) 364-5029
E-mail: erayz@kalraylaw.com

VERTONIX LIMITED                                          COURT OF COMMON PLEAS
                                                          PHILADELPHIA COUNTY
                         Plaintiff(s)

        v.                                                February Term 2011

LYUBARSKY, et al.                                         Docket No. 3388

                         Defendant(s)


                            PLAINTIFF’S MOTION TO REASSESS DAMAGES

        Plaintiff Vertonix Limited (hereinafter “Plaintiff”), by and through counsel, Kalikhman & Rayz, LLC,

files the following Motion and, in support thereof, avers as follows:

        1.       On or about January 14, 2009, Defendants YURI LYUBARSKY and OLGA LYUBARSKY

executed a certain Settlement Agreement and Release (hereinafter “Settlement Agreement and

Release”) with regard to an ongoing litigation between Plaintiff and Defendants, in the Superior Court of

New Jersey, Law Division, Monmouth County, captioned and docketed Vertonix Limited v. Lyubarsky, et

al., Docket No. MON-L-1951-08, concerning a certain commercial loan obligation owed by Defendants.

        2.       Per the terms of the Settlement Agreement and Release, Defendants were required to

pay Plaintiff the sum of $119,000.00, by way of an initial payment, a series of monthly payments, and a

final ballon payment of $90,000.00.

        3.       To facilitate enforcement of the Settlement Agreement and Release, on January 14,

2009, Defendants executed a Surety Agreement, which is marked and attached hereto as Exhibit “A,” the

terms of which provide Plaintiff with the right to confess judgment against Defendants in the event that,

inter alia, they fail to make any timely payment pursuant to the Settlement Agreement and Release.

        4.       On January 14, 2009, Defendants also executed a Disclosure and Waiver of Rights

Regarding Confession of Judgment, which is marked and attached hereto as Exhibit “B,” the terms of

which provide Plaintiff with the right to confess judgment against the the Defendants.


                                                      3
                                                                                              Case ID: 110203388
                                                                                            Control No.: 16050538
                 Case 18-16659-LMI         Doc 109       Filed 05/10/19      Page 5 of 48



           5.    Defendants then defaulted on their obligations, as set forth in Exhibit “A,” in that they

failed to issue the balloon payment as agreed.

           6.    Per the terms of the Settlement Agreement and Surety Agreement, on February 24,

2011, a judgment was confessed for the Plaintiff and against Defendants in the sum of $184,264.19.

           7.    The damages with respect to the judgment were assessed based on the following

calculation:

                        PRINCIPAL AMOUNT DUE                   $167,512.90
                        INTEREST                               $
                        LATE CHARGES                           $
                        SATISFACTION CHARGES                   $
                        ATTORNEYS’ FEE (10% OF THE
                        TOTAL AMOUNT DUE)                      $16,751.29
                        COURT COSTS                            $

                        TOTAL BALANCE DUE:                     $184,264.19

           8.    Defendants did not challenge the entry of the judgment.

           9.    Instead, Defendants engaged in a protracted, blatantly-obstructionist course of conduct,

seeking to avoid payment of the judgment.

           10.   In this regard, Plaintiff was required to initiate post-judgment discovery in aide of

execution, as well as voluminous motion practice.

           11.   Plaintiff’s efforts included multiple court appearances for Plaintiff’s counsel, issuance of

multiple subpoena (to various financial institutions), review of hundreds of pages of bank records, as well

as investigation of dozens of corporate entities owned by, affiliated with, and/or related to Defendants,

inter alia, in New York, New Jersey, and Florida.

           12.   Moreover, Plaintiff transferred the judgment to the Superior Court of New Jersey,

captioned and docketed as Vertonix Limited v. Lyubarsky, et al., Docket No. DJ-146520-11, because

Defendants owned luxury real estate in the State of New Jersey.

           13.   In addition, Plaintiff transferred the judgment to the Seventeenth Judicial Circuit for

Broward County, Florida, captioned and docketed as Vertonix Limited v. Lyubarsky, et al., Case No. 12-

3775-CA (2), because Defendants owned luxury real estate, valuable, and automobiles, in the State of

Florida.




                                                     4
                                                                                               Case ID: 110203388
                                                                                             Control No.: 16050538
               Case 18-16659-LMI            Doc 109       Filed 05/10/19     Page 6 of 48



         14.     Defendants engaged in further obstructionist behavior in that they attempted strike the

judgment in Florida.

         15.     Although Defendants did not succeed, their behavior required Plaintiff to retain local

counsel, who – together with the undersigned – participated in multiple court appearances (telephonically

and in person) and engaged in voluminous motion practice.

         16.     This required the undersigned counsel to make multiple, extended trips to Florida to

appear for the proceedings in that jurisdiction.

         17.     Thus, due to Defendants’ conduct, Plaintiff and Plaintiff’s counsel had to engage in

various post-judgment execution matters, including:

                 a.      Promulgating post-judgment discovery;

                 b.      Issuance of subpoenas;

                 c.      Review of Defendants’ financial records that were turned over by third parties in

                         discovery;

                 d.      Review of corporate records from various jurisdictions, regarding corporate

                         entities owned, controlled, and/or affiliated with Defendants;

                 e.      Drafting and filing motions to compel Defendants’ response to post-judgment

                         discovery;

                 f.      Court appearances in various jurisdictions;

                 g.      Transfer and recording of the judgment in different states;

                 h.      Travelling to New Jersey and Miami, Florida, to interview, secure, and retain local

                         counsel;

                 i.      Maintaining follow-up contacts with Plaintiff and Defendants’ various counsel;

                         and

                 j.      Drafting and filing this motion for reassessment of damages.

         18.     Accordingly, after the entry of the judgment in April of 2013, due to Defendants’ failure to

comply with the terms of the Settlement Agreement, Plaintiff incurred additional (and significant) fees and

costs.

         19.     Indeed, since the entry of the judgment in this matter more than five (5) years ago,




                                                      5
                                                                                               Case ID: 110203388
                                                                                             Control No.: 16050538
                 Case 18-16659-LMI         Doc 109        Filed 05/10/19       Page 7 of 48



Plaintiff has incurred over $30,000.00 in related costs and expenses (e.g., airfare, hotel stays, recording

and/or filing costs), while its counsel spent well over 200 hours litigating this case across multiple

jurisdictions.

         20.     Because of Defendants’ failure to comply with their discovery obligations, the Hon. Idee

C. Fox entered a number of Orders against them.

         21.     For instance, on December 15, 2011, the Hon. Idee C. Fox entered an Order, which is

marked and attached hereto as Exhibit “C.” The Order states as follows:

                 AND NOW, this 15 day of December, 2011, upon consideration of
                 Plaintiff’s Motion to Compel Defendants’ responses to Post-judgment
                 Discovery and any response thereto, it is hereby ORDERED and
                 DECREED that:

                 1.      The Motion is GRANTED;

                 2.      Defendants, YURI LYUBARSKY and OLGA LYUBARSKY,
                         must provide full and complete answers to the interrogatories
                         and full and complete responses to the requests for production
                         of documents without objection or motion for a protective order
                         within thirty (30) days of this ORDER or sanctions shall be
                         imposed.

Exhibit “C.”

         22.     Furthermore, following a Rule to Show Cause hearing, on April 12, 2012, the Hon. Idee

C. Fox entered another Order, marked and attached hereto as Exhibit “D,” which states as follows:

                 AND NOW, this 12 day of April, 20[12] upon consideration of Plaintiff’s
                 Motion for Sanctions and any responses thereto, it is hereby ORDERED
                 and DECREED that:

                 1.      The Motion is GRANTED;

                 2.      The Court finds that Defendants . . . are in willful disregard of this
                         Court’s Order of December 15, 2011, and that Defendants’ willful
                         disregard of this Court’s Order caused irreparable harm and
                         prejudice to Plaintiff;

                 3.      Within thirty (30) days of this Order, Defendants shall pay
                         Kalikhman & Rayz, LLC: (a) $57.68 for the cost of filing the
                         original Motion for Sanctions; and (b) $750.00 in counsel fees for
                         the preparation of this motion and attendance of any related
                         hearing(s);

                 4.      Within thirty (30) days of this Order, Defendants must provide full
                         and complete answers to interrogatories and full and complete
                         responses to the requests for production of documents, without
                         objection or motion for a protective order; and




                                                      6
                                                                                                    Case ID: 110203388
                                                                                                  Control No.: 16050538
                Case 18-16659-LMI            Doc 109       Filed 05/10/19     Page 8 of 48



                 5.       Defendants are cautioned that their continued and unexplained
                          failure to comply with the Orders of this Court may occasion
                          even harsher sanctions.

Exhibit “D.”

        23.      Furthermore, on July 20, 2012, the Hon. Idee C. Fox entered another Order, marked and

attached hereto as Exhibit “E,” which states as follows:

                 AND NOW, this 20 day of July, 2012, upon consideration of Plaintiff’s
                 Second Motion for Sanctions and no responses thereto, it is hereby
                 ORDERED and DECREED as follows:

                 6.       The Court finds that Defendants, Yuri Lyubarsky and Olga
                          Lyubarsky, have willfully disregarded this Court’s Orders of
                          December 15, 2011 and April 12, 2012.

                 7.       Within thirty (30) days of this Order, Defendants shall pay
                          Kalikhman & Rayz, LLC the sum of $557.68 representing filing
                          costs of $57.68 and attorney fees of $500.00.

                 8.       Within thirty (30) days of this Order Defendants shall provide full
                          and complete answers to the Interrogatories an full and complete
                          responses to Plaintiff’s Request for Production of Documents
                          without objection or Motion for Protective Order.

                 9.       Should Defendants not comply with this Order, commencing
                          August 19, 2012, Defendants are sanctioned $100.00 per day
                          until they fully comply with this Court’s Orders.

                 10.      Defendants are cautioned that their continued and unexplained
                          failure to comply with the Orders of this Court may result in
                          further sanctions.

Exhibit “E.”

        24.      Defendants have never fully complied with any of the Orders of the Court.

        25.      Therefore, per the Order of July 20, 2012, through May 3, 2016, Defendants have

incurred sanctions in the total amount of $135,300.00.

        26.      As a result of the efforts of Plaintiff’s counsel, however, in April of 2013, Plaintiff

recovered $175,000.00 from the proceeds of the sale of Defendants’ New Jersey property.

        27.      This sum, however, was not sufficient to satisfy the entire outstanding balance of the

judgment and, in accepting this partial payment, Plaintiff explicitly reserved the right to continue its

collection efforts until the full amount was paid.

        28.      Ultimately, solely due to Defendants’ failure to issue timely payment, Plaintiff incurred or

expended additional sums since the entry of the judgment and, given credit for any payments made by



                                                       7
                                                                                                  Case ID: 110203388
                                                                                                Control No.: 16050538
               Case 18-16659-LMI            Doc 109        Filed 05/10/19       Page 9 of 48



Defendants, as of the day of this filing, the amount of the judgment should read as follows:

               Principal balance and accrued interest (as of April 30, 2013)              $34,251.44
               Additional Interest (as of May 3, 2016)                                     $6,750.45
               Sanctions per the Court’s Order of July 20, 2012                          $135,300.00
               Legal fees (less $16,751.29 originally confessed)                          $68,528.71
               Costs                                                                      $31,572.11
                                                                       Total:            $276,402.71

        29.      The judgment formerly entered against Defendants does not reflect any credit for

payment received on account of the judgment, the accrued interest, the sanctions imposed by the Court,

the above-referenced attorneys’ fees, and/or additional costs.

        30.      Accordingly, it is insufficient to satisfy the amount currently due.

        31.      It is well-settled law in Pennsylvania that the Court may exercise its equitable powers to

control the enforcement of a judgment and to grant any relief until that judgment is satisfied. See Chase

Home Mortgage Corporation of the Southwest v. Good, 537 A.2d 22, 24 (Pa. Super. 1988); Stephenson

v. Butts, 142 A.2d 319, 321 (Pa. Super. 1958); 20 P.L.E. Judgments § 191.

        32.      Indeed, the Superior Court has repeatedly cited the right of a judgment creditor to amend

the amount of judgment. See Nationsbanc Mortgage Corp. v. Grillo, 827 A.2d 489 (Pa. Super. 2003);

Morgan Guarantee Trust Company of New York v. Mowl, 704 A.2d 923 (Pa. Super. 1998); Union National

Bank of Pittsburgh v. Ciongoli, 595 A.2d 179 (Pa. Super. 1991).

        33.      In B.C.Y. v. Bukovich, 390 A.2d 276 (Pa. 1978), the Pennsylvania Supreme Court

reiterated its long-standing rule that a court has the inherent power to correct a judgment to conform to

the facts of the case.

        34.      Under the terms of the parties’ Settlement Agreement and prevailing Pennsylvania law,

Plaintiff is entitled to inclusion of the figures set forth above in the amount of the judgment against

Defendants. See Exhibit “A.”

        35.      For instance, Plaintiff is unequivocally entitled in post-judgment interest at the statutory,

yearly rate of six (6) percent. See 42 Pa.C.S. § 8101 (declaring that “[e]xcept as otherwise provided by

another statute, a judgment for a specific sum of money shall bear interest at the lawful rate from the date

of the verdict or award, or from the date of the judgment, if the judgment is not entered upon a verdict or

award. . . .”); 41 P.S. § 202 (setting the statutory rate of interest in the Commonwealth of Pennsylvania at

six percent (6%) per annum); see also Osial v. Cook, 803 A.2d 209, 215 (Pa. Super. 1994)(explaining


                                                       8
                                                                                                 Case ID: 110203388
                                                                                               Control No.: 16050538
               Case 18-16659-LMI            Doc 109         Filed 05/10/19      Page 10 of 48



that “the general rule is that a plaintiff is entitled to interest on a judgment from the date of the verdict, and

for purposes of computing interest, judgment and verdict are synonymous. . . .”); Pittsburgh Constr. Co. v.

Griffith, 834 A.2d 572, 582 (Pa. Super. 2003)(observing that a plaintiff receives statutory post-judgment

interest as a matter of right where the damages are ascertainable by computation).

        36.      In similar fashion, pursuant to the governing Pennsylvania case law, attorneys’ fees and

costs of collection are recoverable where the agreement of the parties provides for such recovery. See,

e.g., McMullen v. Kutz, 985 A.2d 769 (Pa. 2009)(observing that the parties may contract to provide for the

breaching party to pay the attorney fees of the prevailing party in a breach of contract case); Corace v.

Balint, 210 A.2d 882, 887 (Pa. 1965); see also J.C. Snavely and Sons, Inc. v. Web M&E, Inc., 594 A.2d

333, 336-7 (Pa. Super.), appeal denied, 602 A.2d 860 (Pa. 1991).

        37.      Our courts have found that the fee-shifting provisions contained within written

agreements are enforceable and failure to award counsel fee to the prevailing party constitutes an error of

law. See Bayne v. Smith, 965 A.2d 265 (Pa. Super. 2009)(finding that the fee-shifting provision of a lease

agreement for the prevailing party is enforceable as it is neutral in its application and is intended as an

indemnification for reasonable attorney’s fees incurred); see also De Lage Landen Financial Services,

Inc. v. Rozentsvit, 939 A.2d 915 (Pa. Super. 2007)(holding that a party that prevails in the underlying

breach of contract case is entitled to counsel fees it expended, where the written agreement between the

litigants provides for such fees and such fees are to be sought after the judgment is entered).

        38.      Here, the Surety Agreement provided as follows:




                                                        9
                                                                                                   Case ID: 110203388
                                                                                                 Control No.: 16050538
                Case 18-16659-LMI           Doc 109        Filed 05/10/19   Page 11 of 48



Exhibit “A” (emphasis supplied).

          39.    Plaintiff’s counsel spent well over 200 hours litigating this case, over the course of the

past five years, across multiple jurisdictions.

          40.    The rate $400.00 per hour is well within the relevant standard for attorneys with

comparable years of experience, as determined by the Community Legal Services of Philadelphia Fee

Schedule. See https://clsphila.org/about-cls/attorney-fees, last visited on May 2, 2016.

          41.    When calculated at the rate of $400.00, less $16,751.29 that was credited on account of

counsel fees part of the original amount of the judgment, Plaintiff is entitled to reasonable counsel fees of

$68,528.71.

          42.    This amount is eminently reasonable.

          43.    Given that Defendants agreed to the terms of the Surety Agreement, Plaintiff is entitled to

the recovery of reasonable counsel fees and costs, even if Defendants will attempt to claim that they were

unaware of this language.

          44.    To date, Defendant(s) have failed and/or refused to comply with the terms of the parties’

Settlement Agreement; in that, they have not made the requisite payments and, thereby, caused Plaintiff

to incur and expend additional sums, while seeking payments from Defendants.

          WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an order attached

hereto.

Date: May 3, 2016                                       Respectfully submitted,
                                                        KALIKHMAN & RAYZ, LLC




                                                        Eric Rayz, Esquire
                                                        Attorney(s) for Plaintiff(s)
                                                        1051 County Line Road, Suite “A”
                                                        Huntingdon Valley, PA 19006
                                                        Telephone: (215) 364-5030
                                                        Facsimile: (215) 364-5029
                                                        E-mail: erayz@kalraylaw.com




                                                      10
                                                                                               Case ID: 110203388
                                                                                             Control No.: 16050538
               Case 18-16659-LMI           Doc 109         Filed 05/10/19     Page 12 of 48




KALIKHMAN & RAYZ, LLC                                   ATTORNEY(S) FOR PLAINTIFF(S)
Eric Rayz, Esquire
Attorney ID No. 87976
1051 County Line Road, Suite “A”
Huntingdon Valley, PA 19006
Telephone: (215) 364-5030
Facsimile: (215) 364-5029
E-mail: erayz@kalraylaw.com

VERTONIX LIMITED                                        COURT OF COMMON PLEAS
                                                        PHILADELPHIA COUNTY
                          Plaintiff(s)

        v.                                              February Term 2011

LYUBARSKY, et al.                                       Docket No. 3388

                          Defendant(s)


                    MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION

        1.       Matter Before the Court

        This Memorandum of Law is being filed in support of the Motion to Reassess Damages, filed by

Plaintiff Vertonix Limited.

        2.       Statement of Questions Involved

                 Whether the Honorable Court should reassess damages with respect to a judgment
                 entered in Plaintiff’s favor more than five (5) years ago, in light of additional expenses
                 and fees incurred while seeking payments from the debtors?

                 Suggested Answer: Yes

        3.       Facts

        On or about January 14, 2009, Defendants YURI LYUBARSKY and OLGA LYUBARSKY

executed a certain Settlement Agreement and Release (hereinafter “Settlement Agreement and

Release”) with regard to an ongoing litigation between Plaintiff Vertonix Limited and Defendants, in the

Superior Court of New Jersey, Law Division, Monmouth County, captioned and docketed Vertonix Limited

v. Lyubarsky, et al., Docket No. MON-L-1951-08, concerning a certain commercial loan obligation owed

by Defendants. Per the terms of the Settlement Agreement and Release, Defendants were required to

pay Plaintiff the sum of $119,000.00, by way of an initial payment, a series of monthly payments, and a

final ballon payment of $90,000.00. To facilitate enforcement of the Settlement Agreement and Release,

on January 14, 2009, Defendants executed a Surety Agreement, which is marked and attached hereto as


                                                      11
                                                                                                 Case ID: 110203388
                                                                                               Control No.: 16050538
               Case 18-16659-LMI          Doc 109         Filed 05/10/19        Page 13 of 48



Exhibit “A,” the terms of which provide Plaintiff with the right to confess judgment against Defendants in

the event that, inter alia, they fail to make any timely payment pursuant to the Settlement Agreement and

Release. On January 14, 2009, Defendants also executed a Disclosure and Waiver of Rights Regarding

Confession of Judgment, which is marked and attached hereto as Exhibit “B,” the terms of which provide

Plaintiff with the right to confess judgment against the the Defendants.

        Defendants then defaulted on their obligations, as set forth in Exhibit “A,” in that they failed to

issue the balloon payment as agreed. Per the terms of the Settlement Agreement and Surety Agreement,

on February 24, 2011, a judgment was confessed for the Plaintiff and against Defendants in the sum of

$184,264.19.    The damages with respect to the judgment were assessed based on the following

calculation:

                        PRINCIPAL AMOUNT DUE                   $167,512.90
                        INTEREST                               $
                        LATE CHARGES                           $
                        SATISFACTION CHARGES                   $
                        ATTORNEYS’ FEE (10% OF THE
                        TOTAL AMOUNT DUE)                      $16,751.29
                        COURT COSTS                            $

                        TOTAL BALANCE DUE:                     $184,264.19

Defendants did not challenge the entry of the judgment. Instead, Defendants engaged in a protracted,

blatantly-obstructionist course of conduct, seeking to avoid payment of the judgment.

        In this regard, Plaintiff was required to initiate post-judgment discovery in aide of execution, as

well as voluminous motion practice. Plaintiff’s efforts included multiple court appearances for Plaintiff’s

counsel, issuance of multiple subpoena (to various financial institutions), review of hundreds of pages of

bank records, as well as investigation of dozens of corporate entities owned by, affiliated with, and/or
                                                                            1
related to Defendants, inter alia, in New York, New Jersey, and Florida.        Moreover, Plaintiff transferred

the judgment to the Superior Court of New Jersey, captioned and docketed as Vertonix Limited v.

Lyubarsky, et al., Docket No. DJ-146520-11, because Defendants owned luxury real estate in the State of

New Jersey. In addition, Plaintiff transferred the judgment to the Seventeenth Judicial Circuit for Broward

1
  During the pendency of this matter, Plaintiff discovered more than twenty (20) corporate entities – in
various jurisdictions – that Defendants are affiliated with, as well as approximately a dozen bank accounts
that Defendants control and/or use.



                                                     12
                                                                                                 Case ID: 110203388
                                                                                               Control No.: 16050538
               Case 18-16659-LMI           Doc 109         Filed 05/10/19     Page 14 of 48



County, Florida, captioned and docketed as Vertonix Limited v. Lyubarsky, et al., Case No. 12-3775-CA

(2), because Defendants owned luxury real estate, valuable, and automobiles, in the State of Florida.

        Defendants engaged in further obstructionist behavior in that they attempted strike the judgment

in Florida. Although Defendants did not succeed, their behavior required Plaintiff to retain local counsel,

who – together with the undersigned – participated in multiple court appearances (telephonically and in

person) and engaged in voluminous motion practice. This required the undersigned counsel to make

multiple, extended trips to Florida to appear for the proceedings in that jurisdiction.         Thus, due to

Defendants’ conduct, Plaintiff and Plaintiff’s counsel had to engage in various post-judgment execution

matters, including:

                 a.      Promulgating post-judgment discovery;

                 b.      Issuance of subpoenas;

                 c.      Review of Defendants’ financial records that were turned over by third parties in

                         discovery;

                 d.      Review of corporate records from various jurisdictions, regarding corporate

                         entities owned, controlled, and/or affiliated with Defendants;

                 e.      Drafting and filing motions to compel Defendants’ response to post-judgment

                         discovery;

                 f.      Court appearances in various jurisdictions;

                 g.      Transfer and recording of the judgment in different states;

                 h.      Travelling to New Jersey and Miami, Florida, to interview, secure, and retain local

                         counsel;

                 i.      Maintaining follow-up contacts with Plaintiff and Defendants’ various counsel;

                         and

                 j.      Drafting and filing this motion for reassessment of damages.

Accordingly, after the entry of the judgment in April of 2013, due to Defendants’ failure to comply with the

terms of the Settlement Agreement, Plaintiff incurred additional (and significant) fees and costs. Indeed,

since the entry of the judgment in this matter more than five (5) years ago, Plaintiff has incurred over

$30,000.00 in related costs and expenses (e.g., airfare, hotel stays, recording and/or filing costs), while its




                                                      13
                                                                                                Case ID: 110203388
                                                                                              Control No.: 16050538
              Case 18-16659-LMI            Doc 109         Filed 05/10/19     Page 15 of 48



counsel spent well over 200 hours litigating this case across multiple jurisdictions.

        Because of Defendants’ failure to comply with their discovery obligations, the Hon. Idee C. Fox

entered a number of Orders against them. For instance, on December 15, 2011, the Hon. Idee C. Fox

entered an Order, which is marked and attached hereto as Exhibit “C.” The Order states as follows:

                AND NOW, this 15 day of December, 2011, upon consideration of
                Plaintiff’s Motion to Compel Defendants’ responses to Post-judgment
                Discovery and any response thereto, it is hereby ORDERED and
                DECREED that:

                1.       The Motion is GRANTED;

                2.       Defendants, YURI LYUBARSKY and OLGA LYUBARSKY,
                         must provide full and complete answers to the interrogatories
                         and full and complete responses to the requests for production
                         of documents without objection or motion for a protective order
                         within thirty (30) days of this ORDER or sanctions shall be
                         imposed.

Exhibit “C.” Furthermore, following a Rule to Show Cause hearing, on April 12, 2012, the Hon. Idee C.

Fox entered another Order, marked and attached hereto as Exhibit “D,” which states as follows:

                AND NOW, this 12 day of April, 20[12] upon consideration of Plaintiff’s
                Motion for Sanctions and any responses thereto, it is hereby ORDERED
                and DECREED that:

                1.       The Motion is GRANTED;

                2.       The Court finds that Defendants . . . are in willful disregard of this
                         Court’s Order of December 15, 2011, and that Defendants’ willful
                         disregard of this Court’s Order caused irreparable harm and
                         prejudice to Plaintiff;

                3.       Within thirty (30) days of this Order, Defendants shall pay
                         Kalikhman & Rayz, LLC: (a) $57.68 for the cost of filing the
                         original Motion for Sanctions; and (b) $750.00 in counsel fees for
                         the preparation of this motion and attendance of any related
                         hearing(s);

                4.       Within thirty (30) days of this Order, Defendants must provide full
                         and complete answers to interrogatories and full and complete
                         responses to the requests for production of documents, without
                         objection or motion for a protective order; and

                5.       Defendants are cautioned that their continued and unexplained
                         failure to comply with the Orders of this Court may occasion
                         even harsher sanctions.

Exhibit “D.” Furthermore, on July 20, 2012, the Hon. Idee C. Fox entered another Order, marked and

attached hereto as Exhibit “E,” which states as follows:




                                                      14
                                                                                                    Case ID: 110203388
                                                                                                  Control No.: 16050538
               Case 18-16659-LMI          Doc 109         Filed 05/10/19     Page 16 of 48



                AND NOW, this 20 day of July, 2012, upon consideration of Plaintiff’s
                Second Motion for Sanctions and no responses thereto, it is hereby
                ORDERED and DECREED as follows:

                1.       The Court finds that Defendants, Yuri Lyubarsky and Olga
                         Lyubarsky, have willfully disregarded this Court’s Orders of
                         December 15, 2011 and April 12, 2012.

                2.       Within thirty (30) days of this Order, Defendants shall pay
                         Kalikhman & Rayz, LLC the sum of $557.68 representing filing
                         costs of $57.68 and attorney fees of $500.00.

                3.       Within thirty (30) days of this Order Defendants shall provide full
                         and complete answers to the Interrogatories an full and complete
                         responses to Plaintiff’s Request for Production of Documents
                         without objection or Motion for Protective Order.

                4.       Should Defendants not comply with this Order, commencing
                         August 19, 2012, Defendants are sanctioned $100.00 per day
                         until they fully comply with this Court’s Orders.

                5.       Defendants are cautioned that their continued and unexplained
                         failure to comply with the Orders of this Court may result in
                         further sanctions.

Exhibit “E.” Defendants have never fully complied with any of the Orders of the Court. Therefore, per the

Order of July 20, 2012, through May 3, 2016, Defendants have incurred sanctions in the total amount of

$135,300.00.

        As a result of the efforts of Plaintiff’s counsel, however, in April of 2013, Plaintiff recovered

$175,000.00 from the proceeds of the sale of Defendants’ New Jersey property. This sum was not

sufficient to satisfy the entire outstanding balance of the judgment. In accepting this partial payment,

Plaintiff explicitly reserved the right to continue its collection efforts until the full amount was paid.

Ultimately, solely due to Defendants’ failure to issue timely payment, Plaintiff incurred or expended

additional sums since the entry of the judgment and, given credit for any payments made by Defendants,

as of the day of this filing, the amount of the judgment should read as follows:

               Principal balance and accrued interest (as of April 30, 2013)             $34,251.44
               Additional Interest (as of May 3, 2016)                                    $6,750.45
               Sanctions per the Court’s Order of July 20, 2012                         $135,300.00
               Legal fees (less $16,751.29 originally confessed)                         $68,528.71
               Costs                                                                     $31,572.11
                                                                       Total:           $276,402.71

        4.      Argument

        The judgment formerly entered against Defendants does not reflect any credit for payment




                                                     15
                                                                                                 Case ID: 110203388
                                                                                               Control No.: 16050538
               Case 18-16659-LMI             Doc 109        Filed 05/10/19   Page 17 of 48



received on account of the judgment, the accrued interest, the sanctions imposed by the Court, the

above-referenced attorneys’ fees, and/or additional costs. Indeed, solely due to Defendants’ failure to

issue timely payment, Plaintiff incurred or expended additional sums since the entry of the judgment and,

given credit for any payments made by Defendants, as of the day of this filing, the amount of the

judgment should read as follows:

               Principal balance and accrued interest (as of April 30, 2013)             $34,251.44
               Additional Interest (as of May 3, 2016)                                    $6,750.45
               Sanctions per the Court’s Order of July 20, 2012                         $135,300.00
               Legal fees (less $16,751.29 originally confessed)                         $68,528.71
               Costs                                                                     $31,572.11
                                                                       Total:           $276,402.71

Accordingly, it is insufficient to satisfy the amount currently due.

        It is well-settled law in Pennsylvania that the Court may exercise its equitable powers to control

the enforcement of a judgment and to grant any relief until that judgment is satisfied. See Chase Home

Mortgage Corporation of the Southwest v. Good, 537 A.2d 22, 24 (Pa. Super. 1988); Stephenson v.

Butts, 142 A.2d 319, 321 (Pa. Super. 1958); 20 P.L.E. Judgments § 191. Indeed, the Superior Court has

repeatedly cited the right of a judgment creditor to amend the amount of judgment. See Nationsbanc

Mortgage Corp. v. Grillo, 827 A.2d 489 (Pa. Super. 2003); Morgan Guarantee Trust Company of New

York v. Mowl, 704 A.2d 923 (Pa. Super. 1998); Union National Bank of Pittsburgh v. Ciongoli, 595 A.2d

179 (Pa. Super. 1991). In B.C.Y. v. Bukovich, 390 A.2d 276 (Pa. 1978), the Pennsylvania Supreme Court

reiterated its long-standing rule that a court has the inherent power to correct a judgment to conform to

the facts of the case.

        Under the terms of the parties’ Settlement Agreement and prevailing Pennsylvania law, Plaintiff is

entitled to inclusion of the figures set forth above in the amount of the judgment against Defendants. See

Exhibit “A.” For instance, Plaintiff is unequivocally entitled in post-judgment interest at the statutory,
                                  2
yearly rate of six (6) percent.       In similar fashion, pursuant to the governing Pennsylvania case law,


2
  See 42 Pa.C.S. § 8101 (declaring that “[e]xcept as otherwise provided by another statute, a judgment
for a specific sum of money shall bear interest at the lawful rate from the date of the verdict or award, or
from the date of the judgment, if the judgment is not entered upon a verdict or award. . . .”); 41 P.S. § 202
(setting the statutory rate of interest in the Commonwealth of Pennsylvania at six percent (6%) per
annum); see also Osial v. Cook, 803 A.2d 209, 215 (Pa. Super. 1994)(explaining that “the general rule is
that a plaintiff is entitled to interest on a judgment from the date of the verdict, and for purposes of
computing interest, judgment and verdict are synonymous. . . .”); Pittsburgh Constr. Co. v. Griffith, 834



                                                       16
                                                                                               Case ID: 110203388
                                                                                             Control No.: 16050538
               Case 18-16659-LMI           Doc 109         Filed 05/10/19      Page 18 of 48



attorneys’ fees and costs of collection are recoverable where the agreement of the parties provides for
               3
such recovery. Here, the Surety Agreement provided as follows:




Exhibit “A” (emphasis supplied).      Alternatively, the Pennsylvania Rules of Civil Procedure and the

Philadelphia Local Rules create an enforcement mechanism for situations involving non-delivery of

settlement funds and the courts of our Commonwealth have sanctioned parties for failing to deliver

settlement proceeds in a timely fashion. See Pa.R.Civ.P. 229.1; Phila. R.Civ. P. 229.1; Sanders v.

Allegheny Hospital, 833 A.2d 179 (Pa. Super. 2003)(affirming sanctions against hospital, after hospital

failed to timely pay settlement funds in a malpractice action); Kramer v. Schaeffer, 751 A.2d 241 (Pa.

Super. 2000)(finding that plaintiff is entitled to sanctions for defendant’s failure to timely tender settlement

funds).



A.2d 572, 582 (Pa. Super. 2003)(observing that a plaintiff receives statutory post-judgment interest as a
matter of right where the damages are ascertainable by computation).
3
  See, e.g., McMullen v. Kutz, 985 A.2d 769 (Pa. 2009)(observing that the parties may contract to provide
for the breaching party to pay the attorney fees of the prevailing party in a breach of contract case);
Corace v. Balint, 210 A.2d 882, 887 (Pa. 1965); see also J.C. Snavely and Sons, Inc. v. Web M&E, Inc.,
594 A.2d 333, 336-7 (Pa. Super.), appeal denied, 602 A.2d 860 (Pa. 1991). Our courts have found that
the fee-shifting provisions contained within written agreements are enforceable and failure to award
counsel fee to the prevailing party constitutes an error of law. See Bayne v. Smith, 965 A.2d 265 (Pa.
Super. 2009)(finding that the fee-shifting provision of a lease agreement for the prevailing party is
enforceable as it is neutral in its application and is intended as an indemnification for reasonable
attorney’s fees incurred); see also De Lage Landen Financial Services, Inc. v. Rozentsvit, 939 A.2d 915
(Pa. Super. 2007)(holding that a party that prevails in the underlying breach of contract case is entitled to
counsel fees it expended, where the written agreement between the litigants provides for such fees and
such fees are to be sought after the judgment is entered).



                                                      17
                                                                                                 Case ID: 110203388
                                                                                               Control No.: 16050538
               Case 18-16659-LMI            Doc 109         Filed 05/10/19     Page 19 of 48



        Plaintiff’s counsel spent well over 200 hours litigating this case, over the course of the past five

years, across multiple jurisdictions. The rate $400.00 per hour is well within the relevant standard for

attorneys with comparable years of experience, as determined by the Community Legal Services of

Philadelphia Fee Schedule. See https://clsphila.org/about-cls/attorney-fees, last visited on May 2, 2016.

When calculated at $400.00 per hour, Plaintiff is entitled to reasonable counsel fees of $68,528.71 (on

account of $16,751.29 that was credited for counsel fees in the original amount of the judgment). This

amount is eminently reasonable and Plaintiff is entitled to its recovery, even if Defendants will attempt to
                                                                          4
claim that they were unaware of this language in the Surety Agreement.

        To date, Defendant(s) have failed and/or refused to comply with the terms of the parties’

Settlement Agreement; in that, they have not made the requisite payments and, thereby, caused Plaintiff

to incur and expend additional sums, while seeking payments from Defendants. In ruling on this Motion,

the Court is asked to consider that Plaintiff is being significantly harmed by Defendants’ vexatious and

dilatory conduct. Indeed, Plaintiff’s right to funds at issue is indisputable. Although Plaintiff and Plaintiff’s

counsel have made diligent attempts to resolve this matter without burdening the Court, such efforts have

been fruitless and the Court's intervention is the only available remedy remaining.

        5.       Relief Requested

        In light of the foregoing, Plaintiff respectfully petitions that the Honorable Court grant relief as

requested in the attached order.




                                    (SIGNATURE ON THE NEXT PAGE)




4
  See In re Olson Estate, 291 A.2d 95, 98 (Pa. 1972)(observing that “in the absence of proof of fraud,
failure to read the contract is an unavailing excuse or defense and cannot justify an avoidance,
modification or nullification of the contract or any provision thereof. . . ."); Simeone v. Simeone, 581 A.2d
162, 165 (Pa. 1990)(observing that a party is normally bound by an agreement regardless of whether the
contractual terms were read and understood); Mormello v. Mormello, 682 A.2d 824, 828 (Pa. Super.
1996)(observing that “[c]ontracting parties are normally bound by their agreements, without regard to
whether the terms thereof were read and fully understood”); Germantown Sav. Bank v. Talacki, 657 A.2d
1285, 1289 (Pa. Super. 1995)(noting that “the failure to read a contract before signing . . . is considered
supine negligence”).



                                                       18
                                                                                                  Case ID: 110203388
                                                                                                Control No.: 16050538
             Case 18-16659-LMI   Doc 109        Filed 05/10/19   Page 20 of 48




Date: May 3, 2016                           Respectfully submitted,
                                            KALIKHMAN & RAYZ, LLC




                                            Eric Rayz, Esquire
                                            Attorney(s) for Plaintiff(s)
                                            1051 County Line Road, Suite “A”
                                            Huntingdon Valley, PA 19006
                                            Telephone: (215) 364-5030
                                            Facsimile: (215) 364-5029
                                            E-mail: erayz@kalraylaw.com




                                           19
                                                                                 Case ID: 110203388
                                                                               Control No.: 16050538
             Case 18-16659-LMI           Doc 109         Filed 05/10/19     Page 21 of 48




KALIKHMAN & RAYZ, LLC                                  ATTORNEY(S) FOR PLAINTIFF(S)
Eric Rayz, Esquire
Attorney ID No. 87976
1051 County Line Road, Suite “A”
Huntingdon Valley, PA 19006
Telephone: (215) 364-5030
Facsimile: (215) 364-5029
E-mail: erayz@kalraylaw.com

VERTONIX LIMITED                                       COURT OF COMMON PLEAS
                                                       PHILADELPHIA COUNTY
                        Plaintiff(s)

       v.                                              February Term 2011

LYUBARSKY, et al.                                      Docket No. 3388

                        Defendant(s)


                                       CERTIFICATE OF SERVICE

       I, Eric Rayz, Esquire, hereby certify that a true and correct copy of the foregoing Plaintiff’s Motion

to Reassess Damages were served on the following on or about the date indicated below:

Yuri Lyubarsky                                         Steven Maniloff, Esquire
Olga Lyubarsky                                         Montgomery, McCracken, Walker & Rhoads, LLP
3140 NE 40th Ct.                                       123 South Broad Street, 28th Floor
Ft. Lauderdale, FL 33308                               Philadelphia, PA 19109

Date: May 3, 2016                                      Respectfully submitted,
                                                       KALIKHMAN & RAYZ, LLC




                                                       Eric Rayz, Esquire
                                                       Attorney(s) for Plaintiff(s)
                                                       1051 County Line Road, Suite “A”
                                                       Huntingdon Valley, PA 19006
                                                       Telephone: (215) 364-5030
                                                       Facsimile: (215) 364-5029
                                                       E-mail: erayz@kalraylaw.com




                                                    20
                                                                                              Case ID: 110203388
                                                                                            Control No.: 16050538
 Case 18-16659-LMI Doc 109 Filed 05/10/19   Page 22 of 48
             03 MAY 2016 01:59 pm

            P. MARTIN




EXHIBIT “A”



                                                          Case ID: 110203388
                                                        Control No.: 16050538
             Case 18-16659-LMI            Doc 109        Filed 05/10/19        Page 23 of 48

                                                                                      lnitials.Y.f:_ and   OJ
                                           SURETY AGREEMENT

        INTENDING TO BE LEGALLY BOUND, the undersigned, YURI LYUBARSKY and OLGA
LYUBARSKY (jointly and severally "Surety") agree as follows:

        1.       Unconditional Surety.

          For full value received, Surety hereby unconditionally guarantees to VERTONIX LIMITED
(hereinafter "Bank"), and becomes surety to Bank for, the due and punctual payment and performance of
all Obligations (as defined below) of Surety to Bank, now existing or hereafter at any time or times
incurred, and all expenses incurred by Bank in collecting same as set forth below. The term "Obligations"
means any and all indebtedness, obligations, and liabilities of Surety to Bank, now existing or hereafter
arising, direct or indirect, acquired outright, conditionally, or as collateral security from another, absolute
or contingent, joint or several, secured or unsecured, matured or not matured, monetary or non-monetary,
arising out of contract or tort, liquidated or unliquidated, arising by operation of law or otherwise, and all
extensions, renewals, refundings, replacements, advances, and modifications of any of the foregoing,
including without limitation all interest, expenses, costs (including collection costs) and fees (including
attorney's fees and prepayment fees) incurred, arising or accruing (whether prior or subsequent to the
filing of any bankruptcy petition by or against Surety) under or in connection with any of the foregoing. If
any Obligation is not paid or performed by Surety punctually when due, including, without limitation, any
Obligation due by acceleration of the maturity thereof, or if Surety fails to abide by all terms of this
Agreement and all terms of any other documents executed by Surety in connection with any Obligation,
Surety will, without demand or notice by Bank, immediately pay or perform all Obligations or cause the
same to be paid or performed; and, in such event Surety shall immediately pay to Bank upon demand all
costs and expenses, including without limitation all title search, title insurance, and appraisal costs, if any,
and all attorney's fees and other costs incurred by Bank as a result of any proceeding, whether in
bankruptcy or otherwise, involving any Obligor (defined herein to include Surety and any other person or
entity liable for the payment of all or part of the Obligations as well as any other person or entity granting
Bank a security interest in any collateral securing any of the Obligations), incurred by Bank to collect all or
any portion of the Obligations from any Obligor. All such costs and expenses incurred by the Bank will
accrue interest at the highest default rate in any instrument evidencing the Obligations until payment is
actually received by the Bank. Interest shall continue to accrue on the Obligations after the entry of any
judgment hereunder at the highest rate set forth in any document or instrument evidencing any
Obligation.

        2.       General Terms and Conditions.


                 a.      Surety hereby waives (i) notice of acceptance of this Agreement and of any
                         action by Bank in reliance thereon; (ii) presentment, demand of payment, notice
                         of dishonor or nonpayment, protest and notice of protest with respect to the
                         Obligations, and the giving of any notice of default or other notice to, or making
                         any demand on, any Obligor; (iii) notice of any creation, extension, or accrual of
                         any of the Obligations or any election by Bank to sell any of the collateral
                         mortgaged, assigned or pledged as security for any of the Obligations
                         (hereinafter, collectively, the "Collateral") at a public or private sale (Surety
                         agrees that, to the extent notice of such sale shall be required by law, five (5)
                         days notice to Surety of the time and place any public sale or private sale is to be
                         made shall constitute reasonable notification); (iv) any claim, right or remedy
                         which Surety may now have or hereafter acquire against Surety or any other
                         Obligor that arises hereunder and/or from the performance by Surety hereunder
                         including, without limitation, (1) any claim, remedy, or right to seek subrogation,
                         contribution, indemnification or any other form of reimbursement from any other
                         Obligor or (2) any claim, remedy, or right of subrogation, reimbursement,
                         exoneration, indemnification, or participation in any claim, right or remedy of
                         Bank against Surety or any security which Bank now has or hereafter acquires,


                                                 Page 1of5



                                                                                                   Case ID: 110203388
                                                                                                 Control No.: 16050538
Case 18-16659-LMI        Doc 109       Filed 05/10/19         Page 24 of 48

                                                                     lnitials-Y..k_ and   CJj

        whether or not such claim, right or remedy arises in equity, under contract, by
        statute, under common law or otherwise; (v) notice of any other nature
        whatsoever; (vi) any requirement that Bank take any action whatsoever against
        any Obligor or Collateral or file any claim in the event of the bankruptcy of any
        Obligor; (vii) the failure by Bank to protect, preserve, or resort to any Collateral or
        to perfect any security interest in or any lien upon the Collateral; (viii) any act or
        omission of the Bank which materially increases the scope of the Surety's risk,
        including negligent administration of any loan to Surety; and (ix) all defenses
        based on suretyship or impairment of collateral and any defenses any Obligor
        may assert on the Obligations, including but not limited to failure of consideration,
        breach of warranty, fraud, payment, statute of frauds, bankruptcy, lack of legal
        capacity, lender liability, accord and satisfaction, and usury, except the defense
        of payment of the Obligations in full. Surety further agrees that the guaranty and
        surety contained herein will not be discharged except by complete performance
        of all Obligations of the Surety and the liabilities of Surety hereunder.

   b.   Surety hereby consents that from time to time, and without further notice to or
        consent of Surety, Bank may take any or all of the following actions without
        affecting or impairing the liability of Surety hereunder: (i) extend, renew, increase,
        modify, compromise, settle, or release the Obligations or any part thereof
        (including without limitation any increase or decrease in the interest rate); (ii)
        release or compromise any liability of any Obligor with respect to the Obligations;
        (iii) release, waive, or subordinate any security interest or lien in any Collateral or
        exchange, surrender or otherwise deal with the Collateral as Bank may
        determine; or (iv) exercise or refrain from exercising any right or remedy of Bank.
        The guaranty and surety contained herein is absolute and unconditional, primary,
        direct and immediate and shall be valid and binding upon Surety regardless of
        any invalidity, irregularity, defect or unenforceability of the Obligations or any
        note, instrument, or agreement evidencing same or relating thereto, or any other
        circumstance that might otherwise constitute a defense available to, or discharge
        of, any other Obligor, including but not limited to failure of consideration, breach
        of warranty, fraud, payment, statute of frauds, bankruptcy, infancy, statute of
        limitations, lender liability, accord and satisfaction, and usury. Surety hereby
        waives any right to require Bank to proceed initially against any other Obligor or
        any of the Collateral upon any default in the payment or performance of the
        Obligations. The obligations of Surety hereunder shall not be subject to any
        counterclaim, set-off, deduction or defense based upon any claim Surety may
        have against any Obligor or Bank, except payment or performance of the
        Obligations. No failure or delay on the part of Bank in exercising any right,
        power, or privilege hereunder shall operate as a waiver thereof, nor shall any
        single or partial exercise of any right, power, or privilege hereunder preclude any
        other or further exercise thereof or the exercise of any other right, power, or
        privilege. The rights and remedies of Bank hereunder are cumulative and
        concurrent and not exclusive of any other rights or remedies Bank may have.

   c.   If any claim is ever made upon Bank for repayment of any amounts, or the
        recovery of any secured property, received by Bank from any Obligor in payment
        of any of the Obligations, and Bank repays all or part of said amounts or returns
        all or part of said secured property by reason of (i) any judgment, decree or order
        of any court or administrative body having jurisdiction over Bank or any of its
        property or (ii) any settlement or compromise of any such claim accomplished by
        Bank with such claimant then and in such event Surety agrees that any such
        judgment, decree, settlement or compromise shall be binding upon Surety,
        notwithstanding any revocation hereof or the cancellation of any note or other
        instrument evidencing any Obligation, and Surety shall be and shall remain liable
        to Bank hereunder for the amounts so repaid or the secured property recovered


                                Page 2 of 5



                                                                                  Case ID: 110203388
                                                                                Control No.: 16050538
             Case 18-16659-LMI            Doc 109        Filed 05/10/19       Page 25 of 48

                                                                                     Initials   yL and   ol-
                           to the same extent as if such amounts or property had never originally been
                           received by Bank. Surety agrees that Bank shall have no duty or affirmative
                           obligation to defend against such daim and may object to or pay such claim in its
                           sole discretion without impairing or releasing the obligations of Surety hereunder.
                           This provision shall survive the termination of this Agreement.

                d.         If less than all persons who are intended to sign this Agreement, or any other
                           document evidencing any Obligation, do so, the same shall nevertheless be
                           binding upon those who do sign, and if only one person shall sign any plural
                           references shall be read as a singular. Any notice to an Obligor by Bank shall
                           not imply that such notice or any further or similar notice was or is required.

        3.      Set-off.

        As additional collateral security for the Obligations. and not in lieu of any other rights of Bank
hereunder or under any other document, Surety hereby grants to Bank a security interest in, a lien upon,
and a right of set-off against all funds, balances or other property of any kind of Surety, or in which Surety
has an interest, now or hereafter in the possession, custody or control of Bank. Bank may upon maturity
(whether by demand, acceleration, stated maturity, or otherwise) of the Obligations appropriate and apply
toward the payment of the Obligations in such order as Bank determines the balance of any account of
Surety with, or each claim of Surety against, Bank.

        4.      Venue and Exclusive Jurisdiction.

         Surety hereby consents to the exclusive jurisdiction of the Court of Common Pleas of
Philadelphia, Pennsylvania or the United States District Court for the Eastern District of
Pennsylvania in any legal proceeding involving, directly or Indirectly, any matter arising out of or
related to this Agreement, or any relationship evidenced hereby, including the collection and
enforcement hereof. Surety expressly submits and consents In advance to such jurisdiction In
any action or suit commenced in any such Court and waives any objection which Surety may have
based upon lack of personal jurisdiction or improper venue and consents to the granting of such
legal or equitable relief as Is deemed appropriate by such court. Surety waives personal service
of the summons, complaint and any other process Issued in any such action or suit and agrees
that service of such summons, complaint, and any other process may be made by registered or
certified mail, postage prepaid, addressed to the Surety at the address set forth below and that
service so made shall be deemed completed upon the providing of such notice. Nothing In this
Agreement shall be deemed or operate to affect the rights of the Bank to serve legal process or to
bring any action permitted by law against any Obligor or Involving any Collateral In the
appropriate court of any other appropriate jurisdiction or forum.

        5.      Waiver of Jurv Trial and Certain Damages.

       Surety hereby waives trial by jury In any legal proceeding Involving, directly or indirectly,
any matter (whether sounding In tort, contract or otherwise) in any way arising out of or related to
this Agreement The Surety represents and warrants that no representative or agent of the Bank
has represented, expressly or otherwise, that the Bank will not, in the event of litigation, seek to
enforce this jury trial waiver. Surety further waives any right it may have to claim or recover, In
any such suit, action or proceeding, any special, exemplary, punitive, or consequential damages
or any damages other than, or in addition to, actual damages. This provision is a material
Inducement for Bank to enter Into, rely upon, or accept this Agreement.

        6.      Miscellaneous.

        No consent or waiver under this Agreement shall be effective unless in writing. This Agreement
and all documents executed hereunder shall be binding upon Surety and its executors, personal
representatives, successors and assigns and shall inure to the benefit of Bank and its successors and


                                                  Page 3 of 5



                                                                                                   Case ID: 110203388
                                                                                                 Control No.: 16050538
             Case 18-16659-LMI           Doc 109        Filed 05/10/19        Page 26 of 48

                                                                                    Initials   Y'-- and   0 .j_

assigns. This Agreement has been delivered to and accepted by Bank in, and shall be governed by the
internal laws, and not the law of conflicts of, the Commonwealth of Pennsylvania. If any provision hereof
is found by a court of competent jurisdiction to be prohibited or unenforceable, it shall be ineffective only
to the extent of such prohibition or unenforceability, and such prohibition or unenforceability shall not
invalidate the balance of such provision to the extent it is not prohibited or unenforceable, nor invalidate
the other provisions hereof, all of which shall be liberally construed in favor of Bank in order to effect the
provisions hereof. The execution and delivery of this Agreement is in addition to, and not in derogation
of, any other Surety Agreement of any Obligor heretofore executed and delivered to Bank unless such
prior Surety Agreement has been terminated in writing pursuant to the terms thereof. This Agreement
and any prior Surety Agreement of Surety to Bank shall be construed as one agreement, and in the event
of any inconsistency, the terms of this Agreement shall control the terms of any prior Surety Agreement.
This Agreement may be amended or discharged only by a writing executed by Bank and Surety. The
undersigned, if more than one, are jointly and severally liable. For purposes of this Agreement, the
singular shall be deemed to indude the plural and the neuter shall be deemed to indude the masculine
and feminine, as the context may require.

        7.      Confession of Judgment.

        Surety hereby irrevocably authorizes and empowers the prothonotary or clerk or any
attorney of any court of record to waive the Issuance and service of process and to appear for and
confess judgment therein against Surety and in favor of Bank or any subsequent holder hereof at
any time, whether or not the indebtedness evidenced hereby has matured (by acceleration or
otherwise), for the full amount of all Obligations due or that may become due, including but not
limited to late charges and Interest accrued at the rate provided herein. Such confession shall be
with all costs of suit and an attorneys' commission in an amount equal to all attorneys' fees
incurred but in no event less than the greater of ten percent (10%) of the full amount confessed
hereunder or $1,000. Although Surety agrees that the confession may include the amounts of the
attorneys' commission specified in the preceding sentence, Surety reserves the right only to
contest the collection by Bank of any unreasonable attorneys' fees. The authority and power to
appear for and confess judgment against Surety shall not be exhausted by the Initial exercise
thereof and the same may be exercised from time to time, as often as Bank shall deem necessary
and desirable, and a copy of this Agreement shall be sufficient warrant Bank may, in its sole
discretion, exercise the authority contained herein against one or more Sureties at one and the
same time or at different times. Such confession shall be with or without declaration or complaint
filed, with release of errors, without stay of execution, and Surety waives the right of inquisition
on any real estate levied upon pursuant to the provisions hereof, and does hereby voluntarily
condemn same and authorizes the prothonotary to enter upon the writ of execution a voluntary
condemnation, and further agrees that the real estate may be sold on a writ of execution with a
waiver and release of all relief from all appralsement, stay or exemption laws or rules of court,
now in force or hereafter enacted or adopted.

       In granting the above warrant of attorney to confess judgment, the Surety hereby
knowingly, intentionally, and voluntarily waives any and all constitutional rights the Surety has or
may have either upon the confession of judgment against the Surety or (after the maturity of the
Indebtedness evidenced hereby) upon execution process thereon, by garnishment or otherwise,
against property of the Surety to: (i) prior notice; (Ii) a prior judicial proceeding; (Iii) prior review
by an authorized public official; and (iv) the prior opportunity to raise a defense, setoff, or
counterclaim. The Surety expressly waives such rights as an explicit and material part of the
consideration hereof.

        IN WITNESS WHEREOF, the parties hereunto set their hand and seal:

                                   (SIGNATURE ON THE NEXT PAGE)




                                                Page4 of 5



                                                                                                   Case ID: 110203388
                                                                                                 Control No.: 16050538
         Case 18-16659-LMI    Doc 109   Filed 05/10/19       Page 27 of 48

                                                                    Initials   Yl-- and OJ..

On behalf of Olga Lyubarsky                     On behalf of Yuri Lyubarsky




 ~~~
Olgl:lbarsky                                    Yuri




                                                       0/.   /lf.   09
Date




                                        My commission e x p i r e s : - - - - - - -




                                  Page 5 of 5



                                                                                  Case ID: 110203388
                                                                                Control No.: 16050538
 Case 18-16659-LMI   Doc 109   Filed 05/10/19   Page 28 of 48




EXHIBIT “B”



                                                              Case ID: 110203388
                                                            Control No.: 16050538
           Case 18-16659-LMI            Doc 109        Filed 05/10/19        Page 29 of 48

                                                                                    Initials~ and 0~

        DISCLOSURE AND WAIVER OF RIGHTS REGARDING CONFESSION OF JUDGMENT

        Intending to be legally bound hereby, and for value received, and to induce VERTONIX
LIMITED (hereinafter "Bank"), as assignee for Regionala lnvesticiju Banka (Regional Investment Bank),
to enter a certain Settlement Agreement, the undersigned, whether one or more persons, partnerships,
corporations, or other entities Oointly and severally, the "ObUgor"), agrees as follows:

        1.       On the date hereof, or previously dated, the Obliger is signing and delivering to the Bank
a Settlement Agreement and a Surety Agreement (hereinafter "Settlement Documents")(as the same may
be renewed, modified, amended, extended, restated or replaced) whether one or more, whereby the
Obliger is obligated to repay monies (hereinafter "Obligations") to the Bank or by which the undersigned
has granted security to the Bank to repay the Obligations. The Obliger has been advised by the Bank
(and by the Obliger's legal counsel, if applicable) that these Settlement Documents contain a clause that
provides that the Bank may confess judgment against the Obliger. The Obliger has read Settlement
Documents and clearly and specifically understands that by signing these Settlement Documents which
contain such confession of judgment clause:

                a.      The Obliger is authorizing the Bank to enter a judgment against the Obliger and
                        in favor of the Bank, which will give the Bank a lien upon any real estate which
                        the Obliger may own wherever the judgment is entered.

                b.      If the Settlement Documents include a Security Agreement, the Obliger is also
                        authorizing the Bank, upon the occurrence of an event of default under the
                        Settlement Documents, to enter a judgment against the Obliger and in favor of
                        the Bank, which will give the Bank in an action for replevin possession of secured
                        personal property.

                c.      The Obliger is waiving all constitutional rights that the Obliger may have to any
                        prior notice, to prior review by an authorized official, or to an opportunity for a
                        hearing before the entry of such judgment by or for the benefit of the Bank on the
                        records of the Court.

                d.      The Obliger understands and agrees that the Bank may enter such judgment and
                        understands that the Obliger will be unable to contest the validity of the
                        judgment, should the Bank enter it, unless the Obliger successfully challenges
                        entry of the judgment on procedural grounds through a petition to open or strike
                        the judgment, which will require the Obliger to retain counsel at the Obliger's
                        expense.

                e.      The Obliger is waiving all constitutional rights that the Obliger may have to prior
                        notice, to prior review by an authorized official, or to an opportunity for a prior
                        hearing before the Bank may request and use the power of the state government
                        to deprive the Obliger of his, her, or their property pursuant to the judgment by
                        seizing or having the Sheriff or other official seize or garnish the Obliger's bank
                        accounts, inventory, equipment, furnishings, or any other personal property that
                        the Obliger may own, to satisfy, in whole or in part, the Obligations, or by seizing
                        or having the Sheriff or other official eject the Obliger from possession of his, her,
                        or their real property.

                f.      The Obliger understands and agrees that the Obliger may be immediately
                        deprived of the use of any property that is thus seized or affected pursuant to
                        such judgment without prior notice, a prior hearing, or prior review by an
                        authorized official, and the procedural rules of the court system do not
                        necessarily guarantee that the Obliger will receive a prompt hearing after the
                        Obliger's property is seized or otherwise affected.



                                                Page 1of2



                                                                                                 Case ID: 110203388
                                                                                               Control No.: 16050538
             Case 18-16659-LMI         Doc 109       Filed 05/10/19       Page 30 of 48

                                                                                 Initials   yL   and   o~


       2.      The Obligor knows and understands that it is the confession of judgment dause in the
Settlement Documents, which gives the Bank the rights described in Subparagraphs (a) through (f) of
Paragraph 1 above.

        3.      Fully and completely understanding the rights which are being given up if the Obligor
signs the Settlement Documents containing the confession of judgment, the Obligor nevertheless freely,
knowingly and voluntarily waives said rights and chooses to sign the Settlement Documents.

         4.      The Obligor acknowledges that he/she is a natural person and the Obligations at issue do
not arise in connection with a consumer credit transaction.

        5.      The Obligor acknowledges that the Obligations at issue relate to commercial
transactions.

        6.      The Obligor acknowledges that the proceeds of the Obligations are to be or were used
for business purposes.

       7.       If the Obligor is an individual, the Obligor certifies that his/her annual income exceeds
$10,000.00.

         The Obligor has read this Disclosure and Waiver prior to signing the Settlement Documents and
fully understands the contents hereof and thereof.

 On behalf of the Obligor
 Olga Lyubarsky




 Ol~y            afe«¥ •
 Date



                                                                                                        by




                                                      My commission e x p i r e s : - - - - - - - - -




                                              Page 2 of2



                                                                                               Case ID: 110203388
                                                                                             Control No.: 16050538
           Case 18-16659-LMI            Doc 109        Filed 05/10/19         Page 31 of 48

                                                                                    Initials   YL   and   g£.

        DISCLOSURE AND WAIVER OF RIGHTS REGARDING CONFESSION OF JUDGMENT

        Intending to be legally bound hereby, and for value received, and to induce VERTONIX
LIMITED (hereinafter "Bank"). as assignee for Regionala lnvesticiju Banka (Regional Investment Bank).
to enter a certain Settlement Agreement. the undersigned, whether one or more persons. partnerships,
corporations, or other entities Oointly and severally, the "Obligor"). agrees as follows:

        1.       On the date hereof, or previously dated. the Obligor is signing and delivering to the Bank
a Settlement Agreement and a Surety Agreement (hereinafter "Settlement Documents")(as the same may
be renewed, modified, amended, extended, restated or replaced) whether one or more, whereby the
Obligor is obligated to repay monies (hereinafter "Obligations") to the Bank or by which the undersigned
has granted security to the Bank to repay the Obligations. The Obligor has been advised by the Bank
(and by the Obligor's legal counsel, if applicable) that these Settlement Documents contain a dause that
provides that the Bank may confess judgment against the Obligor. The Obligor has read Settlement
Documents and clearly and specifically understands that by signing these Settlement Documents which
contain such confession of judgment clause:

                a.      The Obligor is authorizing the Bank to enter a judgment against the Obligor and
                        in favor of the Bank, which will give the Bank a lien upon any real estate which
                        the Obligor may own wherever the judgment is entered.

                b.      If the Settlement Documents include a Security Agreement, the Obligor is also
                        authoriZing the Bank, upon the occurrence of an event of default under the
                        Settlement Documents, to enter a judgment against the Obligor and in favor of
                        the Bank, which will give the Bank in an action for replevin possession of secured
                        personal property.

                c.      The Obligor is waiving all constitutional rights that the Obligor may have to any
                        prior notice, to prior review by an authorized official, or to an opportunity for a
                        hearing before the entry of such judgment by or for the benefit of the Bank on the
                        records of the Court.

                d.      The Obligor understands and agrees that the Bank may enter such judgment and
                        understands that the Obligor will be unable to contest the validity of the
                        judgment, should the Bank enter it, unless the Obligor successfully challenges
                        entry of the judgment on procedural grounds through a petition to open or strike
                        the judgment. which will require the Obligor to retain counsel at the Obligor's
                        expense.

                e.      The Obligor is waiving all constitutional rights that the Obligor may have to prior
                        notice, to prior review by an authorized official, or to an opportunity for a prior
                        hearing before the Bank may request and use the power of the state government
                        to deprive the Obligor of his, her, or their property pursuant to the judgment by
                        seizing or having the Sheriff or other official seize or garnish the Obligor's bank
                        accounts, inventory, equipment, furnishings, or any other personal property that
                        the Obligor may own, to satisfy, in whole or in part, the Obligations. or by seizing
                        or having the Sheriff or other official eject the Obligor from possession of his. her,
                        or their real property.

                f.      The Obligor understands and agrees that the Obligor may be immediately
                        deprived of the use of any property that is thus seized or affected pursuant to
                        such judgment without prior notice, a prior hearing, or prior review by an
                        authorized official, and the procedural rules of the court system do not
                        necessarily guarantee that the Obligor will receive a prompt hearing after the
                        Obligor's property is seized or otherwise affected.



                                                Page 1 of2



                                                                                                  Case ID: 110203388
                                                                                                Control No.: 16050538
              Case 18-16659-LMI         Doc 109      Filed 05/10/19        Page 32 of 48

                                                                                 Initials   YL   and   OJ..

       2.      The Obligor knows and understands that it is the confession of judgment clause in the
Settlement Documents, which gives the Bank the rights described in Subparagraphs (a) through (f) of
Paragraph 1 above.

        3.      Fully and completely understanding the rights which are being given up if the Obligor
signs the Settlement Documents containing the confession of judgment, the Obligor nevertheless freely,
knowingly and voluntarily waives said rights and chooses to sign the Settlement Documents.

         4.      The Obligor acknowledges that he/she is a natural person and the Obligations at issue do
not arise in connection with a consumer credit transaction.

        5.      The Obligor acknowledges that the Obligations at issue relate to commercial
transactions.

         6.     The Obligor acknowledges that the proceeds of the Obligations are to be or were used
for business purposes.

       7.       If the Obliger is an individual, the Obligor certifies that his/her annual income exceeds
$10,000.00.

         The Obligor has read this Disclosure and Waiver prior to signing the Settlement Documents and
fully understands the contents hereof and thereof.

 On behalf of the Obligor
 Yuri Lyubarsky




 Date


                                                                                                         by




                                                      My commission e x p i r e s : - - - - - - - - -




                                              Page 2 of2



                                                                                               Case ID: 110203388
                                                                                             Control No.: 16050538
 Case 18-16659-LMI   Doc 109   Filed 05/10/19   Page 33 of 48




EXHIBIT “C”



                                                              Case ID: 110203388
                                                            Control No.: 16050538
                          Case 18-16659-LMI              Doc 109            Filed 05/10/19                  Page 34 of 48
                                                       FILED
                                                22 NOV 2011 03:12 pm
                          Civil Administration           Rt!.01.NEO
            ~~~~~~~~-L_._o_w_E_N_s~~-.-~~~~~~~~~~~~......_.. 5 101\
             VERTONIX LIMITED                                                  COURT OF COMMON PLEAS
                                                                               PHILADELPHIA COUNTY
                                                                                                                             G\VlL ADM\N\STRA'TlOt
                                       Plaintiff( s)

                     v.                                                        February Term 2011

             LYUBARSKY, et al.                                                 Docket No. 3388

                                       Defendant( s)


                                                                   ORDER

                                                                                                   ~-------''
                                                   '
                     AND NOW, this            f5         day of                             __Q""""_,__ _
                                                                  ....;::Q;....;;1_;.....J.._-t-                             20..U upon
             consideration of Plaintiffs Motion to Compel Defendants' Responses to Post-judgment Discovery and any

             response thereto, it is hereby ORDERED and DECREED that:

                     1.       The Motion is GRANTED;

                     2.       Defendants, YURI LYUBARSKY and OLGA LYUBARSKY, must provide full and

             complete answers to the interrogatories and full and complete responses to the requests for production of

             documents, without objection or motion for a protective order, within thirty                           ( 3 0) days of
              this Order or sanctions shall be imposed.




             vertonix Limited Vs Lyu-ORDER



             \II\ IIIll\I\ I\ Ill1\111IIl\l\ \\\
                     11020338800009
                                                                                                                                J.




                                                                                                                       DOCKETED
                                                                                                                 CIVIL ADMlNl:::,TRAT!ON

                                                                                                                    DEC 1 9 2011

                                                                                                                     M.GRAHAM



                                                                                                                           Case lD: 110203388
                                                                                                                           Case ID: 110203388
                                                                                                                         Control No.: 11113229
COPIES SENT PURSUANT TO Pa.R.C.P. 236(b) G. BAXTER 12/19/2011                                                             Control No.: 16050538
 Case 18-16659-LMI   Doc 109   Filed 05/10/19   Page 35 of 48




EXHIBIT “D”



                                                              Case ID: 110203388
                                                            Control No.: 16050538
             Case 18-16659-LMI                Doc 109   Filed 05/10/19       Page 36 of 48
                                            FILED
                                 10 FEB 2012 12:24 pm
                               Civil Administration
                                 K. PERMSAP

VERTONIX LIMITED                                        COURT OF COMMON PLEAS
                                                        PHILADELPHIA COUNTY
                         Plaintiff(s)                                                        DOCKETED
        v.                                              February Term 2011                      APR 1 3 2012
LYU BARSKY, et al.                                      Docket No. 3388                         S. MacGREGOR
                                                                                            CIVIL ADMINISTRATION
                         Defendant(s)


                                        \
                                                       ORD~
        AND NOW, this        ti               day of    b                                    , 20_, upon

consideration of Plaintiffs Motion for Sanctions and any response thereto, it is hereby ORDERED and

DECREED that:

        1.      The Motion is GRANTED;

        2.      The Court finds that Defendants, YURI LYU BARSKY and OLGA LYUBARSKY, are in

willful disregard of this Court's Order of December 15, 2011, and that Defendants' willful disregard of this

Court's Order caused ir~f~~U{)1 and prejudice to Plaintiff;

        3.      With   if~ da//of this Order, Defendants shall pay Kalikhman & Rayz, LLC: (a)
$57.68 for the cost of filing the original Motion for Sanctions; and (b) $750.00 in counsel fees for the

preparation of this moti~{JQ7e of any related hearing(s);

        4.      Within             ays of this Order, Defendants must provide full and complete answers to

the interrogatories and full and complete responses to the requests for production of documents, without

objection or motion for a protective order; and

        5.      Defendants are cautioned that their continued and unexplained failure to comply with the

Orders of this Court, may occasion even harsher sanctions.




         Vertonix Limited Vs Lyu-ORDER

                                                                                                  J.

         IIII IIllllIIIIIl lllllIllllIIll
                11020338800018




                                                                                              Case ID: 110203388
                                                                                              Case ID: 110203388
                                                                                            Control No.: 12021457
                                                                                            Control No.: 16050538
 Case 18-16659-LMI   Doc 109   Filed 05/10/19   Page 37 of 48




EXHIBIT “E”



                                                              Case ID: 110203388
                                                            Control No.: 16050538
                     Case 18-16659-LMI         Doc 109      Filed 05/10/19      Page 38 of 48




                      IN THE COURT OF COMMON PLEAS PHILADELPHIA COUNTY
                            FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                      CIVIL TRIAL DIVISION


VERTONIX LIMITED
                                                              FEBRUARY TERM, 2011

             v.                                               NO.        3388

                                                              CONTROL NO.             12052539
YURI and OLGA LYUBARSKY, et al

                                                      ORDER

             AND NOW, this                    day of July, 2012, upon consideration of Plaintiff's Second

Motion for Sanctions and no response thereto, it is hereby ORDERED and DECREED as follows:

             1. The Court finds that Defendants, Yuri Lyubarsky and Olga Lyubarsky, have willfully

                  disregarded this Court's Orders of December 15, 2011 and April 12, 2012.

             2. Within thirty (30) days of the entry of this Order, Defendants shall pay Kalikhman & Rayz,

                  LLC the sum of $557.68 representing filing costs of $57.68 and attorney fees of $500.00.

             3. Within thirty (30) days of this Order Defendant shall provide full and complete answers to

                  the Interrogatories and full and complete responses to Plaintiff's Request for Production of

                  Documents without objection or Motion for Protective Order.

             4. Should Defendants not comply with this Order, commencing August 19, 2012, Defendants

                  are sanctioned $100.00 per day until they comply fully with this Court's Orders.

             5. Defendants are cautioned that their continued and unexplained failure to comply with
                                                                                                                                 I
                                                                                                                             I
                  Orders of the Court may result in further sanctions.
                                                                                                                                 •

   -
                                                                                                                             I


                     OOCN!tED
  .I' .,,.
       ~
                                                                                            Vertonix Limited Vs Lyu-ORDER
                      .1111   2llZ017
  ~·                   T.DUGAN
                                                              IDEE C. FOX, J.
                                                                                            1111 111I1111
                                                                                                     Case 11 ID:       Ill
                                                                                                             111111I1111111
                                                                                                                  110203388
                                                                                                     11020338800027
                                                                                                Control No.: 16050538
                               FILED
             Case 18-16659-LMI Doc 109 Filed 05/10/19            Page 39 of 48
                         01 JUL 2016 05:36 pm                           EXHIBIT "B"
                          Civil Administration
                           K. EDWARDS

              COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                            CIVIL TRIAL DIVISION
VERTONIX LTD
                      Plaintiff
     v.                                       FEBRUARY TERM, 2011

YURI and OLGA LYUBARSKY, hlw                  No. 03388

                      Defendants

v.

 THE GUARDIAN LIFE INSURANCE
 COMPANY OF AMERICA

                      Garnishee


                                             ORDER

          AND NOW, this             day of                                     , 2016, upon

consideration of Plaintiffs Motion to Reassess Damages and Defendants' response thereto, it is

hereby ORDERED and DECREED that the motion is denied.




                                                  BY THE COURT:




                                                                               J.




                                                                                 Case ID: 110203388
                                                                               Control No.: 16050538
                Case 18-16659-LMI        Doc 109     Filed 05/10/19      Page 40 of 48




KATS, JAMISON & ASSOCIATES
By:  Marina Kats, Esquire
     I.D. No. 53020
     1 Bustleton Pike
     Feasterville, PA 19053
     215-396-9001
     marina@mkats.com                                       Attorney for Defendants
 VERTONIX LTD                                       COURT OF COMMON PLEAS
                     Plaintiff                      PHILADELPHIA COUNTY
      v.
                                                    CIVIL ACTION
 YURI and OLGA LYUBARSKY, h/w
                                                    FEBRUARY TERM 2011
                           Defendants
                                                    No. 03388
 v.

 THE GUARDIAN LIFE INSURANCE
 COMPANY OF AMERICA

                          Garnishee

            DEFENDANTS' RESPONSE TO PLAINTIFF'S MOTION TO REASSES

           Defendants, Yuri and Olga Lyubarsky, husband and wife, by and through their undersigned

counsel, Marina Kats, Esq. of the firm Kats, Jamison & Associates file with this Honorable Court

their response to Plaintiffs Motion to Reassess Damages and in support aver as follows:

           1-44. Inclusive: Plaintiff specifically says without any support whatsoever that defendants

           have never fully complied in paragraph 24 of its motion (emphasis supplied). The burden

           is on the movant to demonstrate justification for the imposition of sanctions of over

           $144,000. It is not enough to say that defendants have not fully complied without, at the

           very least, showing the extent of compliance and non-compliance. The defendants,

           unfortunately, have lived under the specter of this litigation, prose for approximately five

           years. It is clear from conversations that they have not understood, appreciated, or

           conceptualized the implications of the failure to act in response to very sophisticated




                                                                                         Case ID: 110203388
                                                                                       Control No.: 16050538
     Case 18-16659-LMI         Doc 109      Filed 05/10/19      Page 41 of 48




opposing counsel and their filings. Having now understood the significance of having

counsel to advise them, counsel have attempted, on many occasions to convey the respect

required to this Court and the attention it must be paid to these unresolved issues.

Unfortunately, plaintiff seeks to nearly double defendants' indebtedness by way of

sanctions for failing to fully comply where counsel cannot reasonably figure out what has

and what has not been complied with. Plaintiffs counsel makes bald, unsupported and

unspecific allegations of alleged partial compliance. It would be one thing if plaintiffs

counsel alleged that there was no compliance. Instead, counsel vaguely alleges that the

defendants have never fully complied. Consequently, even now, counsel of record for the

previously pro se defendants cannot figure out what has and has not been complied with.

If a layperson were to look at allegations such as what is contained in paragraph 24,

defendants' counsel cannot understand, despite many years before the bar, what the phrase

"never fully complied" means. To impose sanctions, on pro se defendants that almost

doubles alleged indebtedness is simply an attempt to take advantage of pro se parties who

have not had the benefit of advice of counsel. A further example is our Petition to Strike

the Confessed Judgment (Control Number 16063238) which demonstrates that the more

sophisticated parties, and drafters of the instrument in the underlying dispute, "hid the ball"

by never providing an address for service that was supposed to be supplied in the alleged

agreement. Consequently, even an attempt at compliance would be unsuccessful given the

failure to provide adequate information. The reason counsel is compelled to group all of

the allegation paragraphs together for its response is because there is no indication of what

was and was not complied with. What more can be responded to than to explain to the

Court that given the impossibility of adequate and specific responses to each paragraph




                                                                                 Case ID: 110203388
                                                                               Control No.: 16050538
            Case 18-16659-LMI        Doc 109      Filed 05/10/19    Page 42 of 48




        that our formerly pro se, lay defendants could not be expected to do any better than their

        "hog-tied" counsel.

WHEREFORE, Defendants respectfully request this Honorable Court to deny the Plaintiff's

Motion to Reassess in the above captioned matter, as stated in the proposed Order.



                                      Respectfully submitted,



Date:   7((/!6
                                             Attorney for Defendant




                                                                                       Case ID: 110203388
                                                                                     Control No.: 16050538
                 Case 18-16659-LMI        Doc 109     Filed 05/10/19     Page 43 of 48




KATS, JAMISON & ASSOCIATES
By:  Marina Kats, Esquire
     J.D. No. 53020
     1 Bustleton Pike
     Feasterville, P A 19053
     215-396-9001
     marina@mkats.com                                       Attorney for Defendants
 VERTONIX LTD                                       COURT OF COMMON PLEAS
                      Plaintiff                     PHILADELPHIA COUNTY
       v.
                                                    CIVIL ACTION
 YURI and OLGA L YUBARSKY, h/w
                                                    FEBRUARY TERM 2011
                            Defendants
                                                    No. 03388
 v.

 THE GUARDIAN LIFE INSURANCE
 COMPANY OF AMERICA

                           Garnishee

 DEFENDANTS' MEMORANDUM OF LAW IN SUPPORT OF THEIR RESPONSE TO
             PLAINTIFF'S MOTION TO REASSESS DAMAGES


I.          Matter before the Court:

            This is the Defendants' Response to Plaintiffs Motion to Reassess Damages.

II.         Statement of question involved:

            Did the Plaintiff as Movant carry its burden to demonstrate with any specificity the

failure to comply with the Court's Orders?

            SUGGESTED ANSWER: No.

III.        ~acts:


            Plaintiff, Vertonix Ltd., commenced this action on ~ebruary 24, 2011, by complaint to

confess judgment against defendant upon a commercial loan obligation secured by a "Surety

Agreement" containing a warrant of attorney.




                                                                                          Case ID: 110203388
                                                                                        Control No.: 16050538
             Case 18-16659-LMI         Doc 109     Filed 05/10/19      Page 44 of 48




IV.    Argument:

       Plaintiff specifically says without any support whatsoever that defendants have never

fully complied in paragraph 24 of its motion (emphasis supplied). The burden is on the movant to

demonstrate justification for the imposition of sanctions of over $144,000. It is not enough to say

that defendants have not fully complied without, at the very least, showing the extent of

compliance and non-compliance. The defendants, unfortunately, have lived under the specter of

this litigation, pro se for approximately five years. It is clear from conversations that they have

not understood, appreciated, or conceptualized the implications of the failure to act in response to

very sophisticated opposing counsel and their filings. Having now understood the significance of

having counsel to advise them, counsel have attempted, on many occasions to convey the respect

required to this Court and the attention it must be paid to these unresolved issues. Unfortunately,

plaintiff seeks to nearly double defendants' indebtedness by way of sanctions for failing to fully

comply where counsel cannot reasonably figure out what has and what has not been complied

with. Plaintiff's counsel makes bald, unsupported and unspecific allegations of alleged partial

compliance. It would be one thing if plaintiff's counsel alleged that there was no compliance.

Instead, counsel vaguely alleges that the defendants have never fully complied. Consequently,

even now, counsel of record for the previously pro se defendants cannot figure out what has and

has not been complied with. If a layperson were to look at allegations such as what is contained

in paragraph 24, defendants' counsel cannot understand, despite many years before the bar, what

the phrase "never fully complied" means. To impose sanctions, on prose defendants that almost

doubles alleged indebtedness is simply an attempt to take advantage of pro se parties who have

not had the benefit of advice of counsel. A further example is our Petition to Strike the

Confessed Judgment (Control Number 16063238) which demonstrates that the more




                                                                                        Case ID: 110203388
                                                                                      Control No.: 16050538
               Case 18-16659-LMI       Doc 109     Filed 05/10/19     Page 45 of 48




sophisticated parties, and drafters of the instrument in the underlying dispute, "hid the ball" by

never providing an address for service that was supposed to be supplied in the alleged agreement.

Consequently, even an attempt at compliance would be unsuccessful given the failure to provide

adequate information. The reason counsel is compelled to group all of the allegation paragraphs

together for its response is because there is no indication of what was and was not complied with.

What more can be responded to than to explain to the Court that given the impossibility of

adequate and specific responses to each paragraph that our formerly pro se, lay defendants could

not be expected to do any better than their "hog-tied" counsel.

Relief:

          Defendants therefore respectfully request this Honorable Court to deny Plaintiffs Motion

to Reassess Damages, as stated in the proposed order.


                                       Respectfully submitted,
                                       Kats, J ami so  Associates




                                          tomey r the Defendants
                                         uri and Olga Lyubarsky


Date:     7/1/f£




                                                                                       Case ID: 110203388
                                                                                     Control No.: 16050538
            Case 18-16659-LMI         Doc 109     Filed 05/10/19     Page 46 of 48




                                        VERIFICATION

       I, Marina Kats, Esquire, hereby state that I am the attorney for the Defendants herein, that

I am acquainted with the facts set forth in the foregoing and that the same are true and correct to

the best of my knowledge, information and belief and that this statement is made subject to     ~




                                                                                      Case ID: 110203388
                                                                                    Control No.: 16050538
              Case 18-16659-LMI       Doc 109     Filed 05/10/19     Page 47 of 48




                              CERTIFICATION OF SERVICE

       I, Marina Kats, do hereby certify that service of a true and correct copy of Defendants'

Response to Plaintiffs Motion to Reassess Damages has been forwarded to Plaintiffs's counsel

and Garnishee's Counsel viae-filing and/or First Class United States mail, postage pre-paid, dated

July 1, 2016 to:



Eric Rayz, Esquire
Kalikhman & Rayz, LLC
1051 County Line Road, Suite "A"
Huntingdon Valley, PA 19006
Counsel for Plaintff, Vertonix Ltd.


Steven Maniloff, Esquire
Montgomery, McCracken, Walker & Rhoads, LLP
123 South Broad Street, 28th Floor
Philadelphia, PA 191 09
Counsel for Garnishee, The Guardian Life Insurance Company of America




                                                                                      Case ID: 110203388
                                                                                    Control No.: 16050538
                          Case 18-16659-LMI FILED
                                              Doc 109 Filed 05/10/19                  Page 48 of 48
                                                                                              EXHIBIT "C"
                                         03 MAY 2016 01:59 pm
                                             Civil Administration
                                              P. MARTIN

               VERTONIX LIMITED                                     COURT OF COMMON PLEAS
                                                                    PHILADELPHIA COUNTY
                                        Plaintiff(s)

                      v.                                            February Term 2011

               LYUBARSKY, et al.                                    Docket No. 3388

                                        Defendant( s)


                                                                ORDER

                     AND    NOW,     this      ~ f£'t   day of _ _  Jl~_J_Wf__,_~-~--·                  20/_l_,    upon

              consideration of Plaintiffs Motion to Reassess Damages, it is hereby ORDERED and DECREED that:

                     1.      The Prothonotary is to amend the judgment entered in this matter on February 24, 2011,

                             for the Plaintiff and against Defendants, YURI LYUBARSKY anc:t OLGA LYUBAR~KY, to
                                                                                          '!k.'~11 10~. 1 /
                             reflect that, as of May 3, 2016, the amount of the judgment is~e.~.7"1; and
                     2.      Defendants are to pay interest at the legal rate of six (6) percent per annum, upon the

                             amount of the judgment entered in this matter, from the date of this Order, and until it is

                             paid in full.




                              Vertonix Limited Vs Lyu-ORDER



                              1111111111111111111111111111111
                                       11020338800082
                                                                                                                JUL 0 7 2015
                                                                            DOCKETED                       OFFICE OF JUDICIAL
                                                                                                                  RECOBDS
                                                                             JUL 0 7 2010
                                                                          MICHAEL TIERNEY
                                                                         JUDICIAL RECORDS



                                                                                                          Case ID: 110203388
                                                                                                         Case ID:
                                                                                                        Control   110203388
                                                                                                                No.: 16050538
COPIES SENT PURSUANT TO Pa.R.C.P. 236(b)           07/07/2016                                          Control No.: 16122014
